DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claim 1, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a numeric conversion unit that converts data and a learning unit that performs machine learning. 
Regarding the numeric conversion, claim 1 states that the conversion is done using a conversion formula. 0046 of the instant specification gives an example of the conversion formula. The conversion formula is done using mathematical calculations and therefore the claim under broadest reasonable interpretation recites a mathematical concept. 
Regarding a learning unit that performs machine learning, the instant specification provides examples of different types of machine learning methods including k-means, recurrent neural network, convolutional neural network. These examples are known to one of ordinary skill in the art to be mathematical concepts. Machine learning as a whole is known to one of ordinary skill in the art to be a mathematical concept. Therefore, under broadest reasonable interpretation, this limitation recites a mathematical concept.
The claim recites additional elements of acquiring data and storing data. These steps amount to mere data gathering which is a form of insignificant extra solution activity and therefore does not amount to an inventive concept, particularly when the activity is well-understood or conventional (2106.05(g)). 
	Therefore claim 1 is rejected under 35 USC 101 as being ineligible. Claim 7 is similar to claim 1 and is similarly rejected. Claims 2 and 8 are also have similar limitations as claim 1 and are similarly rejected. 
	Claim 2 further claims and an estimation unit that performs estimation using the learning model stored in the learning model storage unit, based on the yardstick data obtained through conversion performed by the numeric conversion unit.
	Regarding this limitation, estimating using the learning model is a mathematical concept since estimating is a known mathematical concept. In addition, the learning model performs its function using mathematical concepts as is known to one of ordinary skill in the art. 
	Therefore claim 2 is rejected under 35 USC 101 as being ineligible. Claim 8 is similar to claim 2 and is similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonada Bo et al (US PUB. 20200230857, herein Bonada) in view of Nurani et al (US PUB. 20190171181, herein Nurani). 

Regarding claims 1 and 7, Bonada teaches A state determination device that determines an operation state of an injection molding machine, the state determination device comprising: 
a data acquisition unit that acquires data related to the injection molding machine (0023 “receiving a first group of parameters from a plurality of injection molding machine sensors about performance of a plurality of injection cycles of said first injection molding machine”); 
a specification data storage unit that stores respective specification data (0022) of a reference injection molding machine (0023 “first injection molding machine”) and one or more other injection molding machines different from the reference injection molding machine (0033 “second injection molding machine, steps a) to e) are also executed and used to refine the generated extended mold model.”); 
[a numeric conversion unit that converts data acquired by the data acquisition unit into yardstick data by a conversion formula set for every type of data], using the specification data of the reference injection molding machine and the specification data of the other injection molding machine which are stored in the specification data storage unit (0022-0023, 0033); 
and a learning unit that performs machine learning [using the yardstick data obtained through conversion performed by the numeric conversion unit], and generates a learning model (0027 0033).
Bonada does not teach a numeric conversion unit that converts data acquired by the data acquisition unit into yardstick data by a conversion formula set for every type of data, and using the yardstick data obtained through conversion performed by the numeric conversion unit. 
Nurani teaches a numeric conversion unit that converts data acquired by the data acquisition unit into yardstick data by a conversion formula set for every type of data (0073 “the excursion analysis engine 322 translates excursion traces and metrology data into parameter-agnostic and measurement-unit-agnostic space…excursion analysis engine 322 may perform a transformation on relative differences to convert the time-series data from its original format (sometimes referred to as n-dimensional space) into a generic space or format which is not tied to any particular parameter or unit of measure (sometimes referred to as k-dimensional space)” 0068 “correlating is based on applying a combination of stochastics and machine learning algorithms to the one or more time series traces and the metrology data”), using the specification data of the reference injection molding machine and the specification data of the other injection molding machine which are stored in the specification data storage unit (taught by Bonada as shown above)
 and a learning unit that performs machine learning (taught by Bonada) using the yardstick data obtained through conversion performed by the numeric conversion unit (Nurani 0073 0068) and generates a learning model (taught by Bonada). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the injection molding machine data acquisition for creating of machine learning models teachings of Bonada with the conversion of gathered machining data for use in machine learning algorithm teachings of Nurani since Nurani teaches that conversion of the data allows for “correlations to be identified between parameters which may be measured in different units” (0073). 
	
	Regarding claims 2 and 8, Bonada teaches A state determination device that determines an operation state of an injection molding machine, the state determination device comprising: 
a data acquisition unit that acquires data related to the injection molding machine (0023 “receiving a first group of parameters from a plurality of injection molding machine sensors about performance of a plurality of injection cycles of said first injection molding machine”);
a specification data storage unit that stores respective specification data of a reference injection molding machine (0023) and one or more other injection molding machines different from the reference injection molding machine (0033 “second injection molding machine, steps a) to e) are also executed and used to refine the generated extended mold model.”); 
[a numeric conversion unit that converts data acquired by the data acquisition unit into yardstick data by a conversion formula set for every type of data], using the specification data of the reference injection molding machine and the specification data of the other injection molding machine which are stored in the specification data storage unit (0022-0023, 0033); 
a learning model storage unit that stores a learning model obtained through machine learning performed [based on yardstick data] related to the reference injection molding machine (0027 0033); 
and an estimation unit that performs estimation using the learning model stored in the learning model storage unit (0072-0074), [based on the yardstick data obtained through conversion performed by the numeric conversion unit].
Bonada does not teach [a numeric conversion unit that converts data acquired by the data acquisition unit into yardstick data by a conversion formula set for every type of data, based on yardstick data, and based on the yardstick data obtained through conversion performed by the numeric conversion unit
Nurani teaches a numeric conversion unit that converts data acquired by the data acquisition unit into yardstick data by a conversion formula set for every type of data (0073 0068)
a learning model storage unit that stores a learning model obtained through machine learning performed (taught by Bonada) [based on yardstick data (Nurani 0073 0068) related to the reference injection molding machine (taught by Bonada)
based on the yardstick data obtained through conversion performed by the numeric conversion unit (Nurani 0073 0068)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the injection molding machine data acquisition for creating of machine learning models teachings of Bonada with the conversion of gathered machining data for use in machine learning algorithm teachings of Nurani since Nurani teaches that conversion of the data allows for “correlations to be identified between parameters which may be measured in different units” (0073).

Regarding claim 3, Bonada and Nurani teach the state determination device according to Claim 1. 
Bonada further teaches wherein the learning unit performs at least one learning among supervised learning, unsupervised learning, and reinforcement learning (0050 supervised learning).

Regarding claims 4 and 5, Bonada and Nurani teach the state determination device according to Claim 2. 
Bonada further teaches wherein the estimation unit estimates an abnormality degree related to an operation state of the injection molding machine, and the state determination device displays a warning message on a display device when an abnormality degree estimated by the estimation unit exceeds a predetermined threshold value (0072-0074, 0073 “deviation that leads to bad parts in the following z cycles is estimated, an alarm is launched”, 0085-0089).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonada Bo et al (US PUB. 20200230857, herein Bonada) in view of Nurani et al (US PUB. 20190171181, herein Nurani) in view of Uchiyama et al (US PUB. 20060191347, herein Uchiyama). 
 
	Regarding claim 6, Bonada and Nurani teach the state determination device according to Claim 2.
Bonada further teaches wherein the estimation unit estimates an abnormality degree related to an operation state of the injection molding machine (0072-0074). 
Bonada and Nurani do not teach and the state determination device outputs at least one of a command for stopping or slowing down an operation and a command for limiting a torque of a power engine to the injection molding machine when an abnormality degree estimated by the estimation unit exceeds a predetermined threshold value.
Uciyama teaches and the state determination device outputs at least one of a command for stopping or slowing down an operation and a command for limiting a torque of a power engine to the injection molding machine when an abnormality degree estimated by the estimation unit exceeds a predetermined threshold value (0031 “and an emergency stop processing program related to the present invention to predict an injection pressure and to stop the machine if the pressure exceeds a limit pressure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the injection molding machine data acquisition for creating of machine learning models teachings of Bonada with the conversion of gathered machining data for use in machine learning algorithm teachings of Nurani with the pressure abnormality detection based stopping of the injection molding machine teachings of Uciyama since Uchiyama teaches a means for preventing the breakdown of a mold and a nozzle portion (0019). 

Relevant Prior Art
	Larue (US PUB. 20180348714) has been deemed relevant prior art since it is also focused data processing of machining input data. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116